DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 6/23/2017 are accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spears (US 2017/0242424).
Regarding claim 14: Spears teaches a method for measuring the power of a radiation source of an additive manufacturing machine (Abstract; element 10, Figure 1), comprising: inserting a contained radiation power metering system into the machine (element 54 in Fig. 1); sealing the contained radiation power metering system in the machine; irradiating a radiation sensor (element 58 in Fig. 1) of the contained radiation power metering system with the radiation source (element 24 in Fig. 1); and transmitting a wireless signal from the contained radiation power metering system within the machine to provide a reading of power of the radiation source (¶37), wherein the radiation sensor is configured to directly receive radiation from the radiation source (from element 24 to element 58 in Fig. 1; receives a proportion of the radiation directly; ¶24, 26).
Regarding claim 15: wherein the additive manufacturing machine is a powder bed fusion machine (¶12, 22).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Spears (US 2017/0242424).
Regarding claim 1: Spears teaches a contained radiation power metering system for measuring power of a radiation source of an additive manufacturing machine (Abstract; element 10, Figure 1), comprising: a base configured to fit within the additive manufacturing machine (element 12 in Fig. 1); a radiation sensor (element 58 in Fig. 1) and configured to directly receive radiation from the radiation source (from element 24 in Fig. 1; receives a proportion of the radiation directly; ¶24, 26) and output a radiation power signal (output from element 54 in Fig. 1; ¶30); and a wireless module disposed on the base configured to receive the radiation power signal and transmit the radiation power signal from the system to a separate wireless receiver (¶37).
Spears teaches the system and elements of claim 1 but does not explicitly teach:
a radiation sensor connected to the base.
obviously mechanically connected to the base at the minimum through the housing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Spears in order to use the simplicity of a mechanical connection vs the expense and complexity of an independently mounted laser source requiring spot position monitoring.

Spears teaches:
Regarding claim 2: further comprising an input adapter operatively connected to the radiation sensor to receive the radiation power signal for converting the radiation power signal from a first format to second format operable with the wireless module (¶26).
Regarding claim 12: wherein the base is configured to fit between a build plate and a powder bed of an additive manufacturing system and is configured to bolt to the additive manufacturing machine (elements 12, 14, 20 in Fig. 1).
Regarding claim 13: wherein the radiation sensor is laser power sensor (¶19).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Spears (US 2017/0242424) in view of Powers et al (US 2011/0005282; hereinafter “Powers”).
Spears teaches the system of claim 1 but does not explicitly teach:
further comprising a battery disposed on the base and in electrical communication with the wireless module and/or the radiation sensor.
Powers teaches:
Regarding claim 3: further comprising a battery disposed on the base and in electrical communication with the wireless module and/or the radiation sensor (¶55, 78; Fig. 5A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Powers with the invention of Spears in order to provide longevity of monitoring in the system.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Spears (US 2017/0242424) in view of Powers et al (US 2011/0005282; hereinafter “Powers”) and further in view of Sekino et al (US 2003/0033706; hereinafter “Sekino”).
Spears in view of Powers teaches the system of claim 3 but does not explicitly teach:
wherein the base is a cartridge plate and is configured to removably fit onto a build plate mount in the additive manufacturing machine.
Sekino teaches:
Regarding claim 4: wherein the base is a cartridge plate and is configured to removably fit onto a build plate mount in the additive manufacturing machine (element 30 in Fig. 2, 10; ¶94, 103).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Sekino with the invention of Spears in order to readily provide materials to the system.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Spears (US 2017/0242424).
Spears teaches the system of claim 1 but does not explicitly teach:
Regarding claim 5: wherein the radiation sensor is mounted to the base on a post and is positioned relative to the base for focal length and centering position of the radiation source.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Spears in order to provide accuracy of the system.

Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Spears (US 2017/0242424) in view of Moore et al (US 2016/0280734; hereinafter “Moore”).
Spears teaches the system of claim 1 but does not explicitly teach:
further comprising a cooling system operatively connected to the radiation sensor to cool the radiation sensor; wherein the cooling system includes a coolant tank mounted to the base; wherein the cooling system includes a pump configured to pump coolant to the radiation sensor; wherein the radiation sensor is fluidly connected to the coolant tank via one or more coolant lines; wherein the one or more coolant lines includes a pump line and a return line; and wherein the radiation sensor includes a housing with an internal volume configured to receive coolant.
Moore teaches:
Regarding claim 6: further comprising a cooling system operatively connected to the radiation sensor to cool the radiation sensor (¶68).
Regarding claim 7: wherein the cooling system includes a coolant tank mounted to the base (element 173 in Fig. 8; ¶68).
Regarding claim 8: wherein the cooling system includes a pump configured to pump coolant to the radiation sensor (element 173 in Fig. 8; ¶68).
Regarding claim 9: wherein the radiation sensor is fluidly connected to the coolant tank via one or more coolant lines (the coolant tank is part of the control system in Fig. 1, 8, used to cool the radiator and sensor(s)).
Regarding claim 10: wherein the one or more coolant lines includes a pump line and a return line (Fig. 8; ¶68, 70-71).
Regarding claim 11: wherein the radiation sensor includes a housing with an internal volume configured to receive coolant (¶53, 70).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Moore with the invention of Spears in order to facilitate cooling of the radiation sensor and prevent overheating or damage.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Spears (US 2017/0242424) in view of Sekino et al (US 2003/0033706; hereinafter “Sekino”).
Regarding claim 16: Spears teaches a contained radiation power metering system for measuring power of a radiation source of an additive manufacturing machine (Abstract; element 10, Figure 1), comprising: a base configured to fit within the additive manufacturing machine (element 12 in Fig. 1); a radiation sensor (element 58 in Fig. 1) and configured to receive radiation from the radiation source (from element 24 in Fig. 1; receives a proportion of the radiation directly; ¶24, 26) and output a radiation power 
Spears teaches the system and elements of claim 16 but does not explicitly teach:
a radiation sensor connected to the base.
wherein the base is a cartridge plate and is configured to removably fit onto a build plate mount in the additive manufacturing machine; and a radiation sensor connected to the base.
Sekino teaches:
wherein the base is a cartridge plate and is configured to removably fit onto a build plate mount in the additive manufacturing machine (element 30 in Fig. 2, 10; ¶94, 103).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Sekino with the invention of Spears in order to readily provide materials to the system.
Regarding “a radiation sensor connected to the base”, the following limitations are rendered obvious in view of what is disclosed by Spears. Since the laser system (element 54) and the base are within the housing (element 10) and the laser source must have a mechanical registration with the base to properly expose the desired patterns (see ¶20) (and the lack of any teaching for an automated laser spot navigation) any component of the source system (element 54), e.g. the sensor (element 58), is obviously mechanically connected to the base.
.


Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Spears (US 2017/0242424) in view of Sekino et al (US 2003/0033706; hereinafter “Sekino”) and further in view of Powers et al (US 2011/0005282; hereinafter “Powers”). 
Spears in view of Sekino teaches the system of claim 16 but does not explicitly teach:
further comprising a battery disposed on the base and in electrical communication with the wireless module and/or the radiation sensor.
Powers teaches:
Regarding claim 17: further comprising a battery disposed on the base and in electrical communication with the wireless module and/or the radiation sensor (¶55, 78; Fig. 5A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Powers with the invention of Spears in order to provide longevity of monitoring in the system.

 Spears teaches:
Regarding claim 18: wherein the radiation sensor (element 58 in Fig. 1) is configured to receive radiation directly from the radiation source (from element 24 in Fig. 1; receives a proportion of the radiation directly; ¶24, 26).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JEREMY A DELOZIER/ Examiner, Art Unit 2857         

/REGIS J BETSCH/Primary Examiner, Art Unit 2857